831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale JONES, Plaintiff-Appellant,v.Michael P. RICH, Defendant-Appellee.
No. 87-3294
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. section 1983.  In addition, plaintiff moves for appointment of counsel.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in the district court that defendant wrongfully prosecuted his causing his state conviction and sentence for theft.  The district court dismissed the action upon finding that defendant was immune from liability on the basis of prosecutorial immunity.


3
Upon consideration, this court affirms the district court's order dated March 6, 1987, dismissing the action on the ground of prosecutorial immunity.  Rule 9(b)(5), Rules of the Sixth Circuit.